Portage App. No. 2013-P-0011, 2013-Ohio-5833. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ entry filed March 5, 2014:
*1492“When the imposition of a mandatory prison term is statutorily-mandated for a specific felony offense, is the trial court permitted to impose a total prison term within the maximum allowed, only a portion of which is mandatory under the statute?”
The conflict case is State v. Thomas, 3d Dist. Allen No. 1-04-88, 2005-Ohio-4616.
Lanzinger, J., dissents.